TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 16, 2014



                                      NO. 03-14-00001-CV


                                   Milton Lindsey, Appellant

                                                 v.

                                   Kathryn Ramsey, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR


This is an appeal from the judgment signed by the trial court on October 3, 2013. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.